DEPARTMENT OF HEALTH AND HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, MD 21244-1850

Frequently Asked Questions (FAQs)
Medicaid Family Planning Services and Supplies
January 11, 2017
These FAQs provide additional information and address questions raised from previous guidance
regarding the delivery of family planning services and supplies to Medicaid beneficiaries.
Family Planning Related Services in the Optional Family Planning Eligibility Group
Q1: Are states required to cover drugs for the treatment of sexually transmitted diseases
(STD)/sexually transmitted infections (STI) if diagnosed during the regular family planning
visit for individuals eligible through the optional family planning eligibility group? What
Federal Medical Assistance Percentage (FMAP) rate applies?
A1: Treatment of STDs/STIs may be covered as a family planning related service pursuant to a
family planning visit at state option. If a state decides to cover treatment for STD/STIs as a
family planning related service, then drugs for the treatment for STD/STIs would be required.
Further, such drugs would be subject to the requirements of the Medicaid drug rebate program
under section 1927 of the Act to the extent that they are covered outpatient drugs from
manufacturers that have Medicaid drug rebate agreements. As with other family planning related
services, federal funding would be available at the state’s regular Federal Medical Assistance
Percentage (FMAP) rate.
Coding
Q2: Will CMS provide a list of codes for family planning services and supplies and family
planning related services?
A2: No. This is a state operational matter, and as such states should develop criteria so that
claims for FFP at the 90 percent rate for family planning services and supplies are documented
with codes that indicate that the underlying item or service was a family planning service or
supply. For claims with multiple services and codes, the enhanced Federal match rate applies
only to the family planning services and codes.
Informed consent and patient choice
Q3: If a provider performs a postpartum sterilization that does not comply with the informed
consent requirements, how can the provider be reimbursed for the allowable portions of the
claim?
A3: When a postpartum sterilization is performed that does not comply with the requirements
for informed consent described in 42 C.F.R, Part 441, Subpart F—Sterilizations, Federal
Financial Participation (FFP) is not available for costs related to the sterilization. This applies to
both the hospital-related costs as well as the provider’s costs. States must reduce payment for

the inpatient stay by the amount that would have been paid for the sterilization alone. Since the
majority of non-postpartum sterilizations are performed on an outpatient basis, that amount
would be the Medicaid outpatient rate. In SHO #16-008, CMS identified ways states can ensure
informed consent.
Q4: How can states adopt policies that encourage the use of long acting reversible
contraception (LARCs) while still maintaining patient choice?
A4: Longstanding Medicaid regulations at 42 CFR 441.20 specifically require that beneficiaries
must be free to choose the method of family planning to be used and must be free from coercion
or mental pressure in making that choice. This requirement applies to all aspects of an
individual’s decision, including the decision to start or insert a method and the decision to stop or
remove a method. Additionally, states must ensure an individual’s decision to use any
contraceptive method does not impact their ability to access other medical services.
Dual Eligibles
Q5: When treating dually eligible individuals (those with both Medicare and Medicaid), do
providers first need to obtain a Medicare denial before seeking Medicaid coverage of longacting reversible contraceptives (LARCs – e.g., IUDs and contraceptive implants)?
A5: No. Medicare does not allow payment for contraceptive devices. Because these items and
services are non-coverable by Medicare, when a Medicaid-participating provider provides a
LARC to a full-benefit dually-eligible individual, Qualified Medicare Beneficiary (QMB) Plus,
or Specified Low-Income Medicare (SLMB) Plus beneficiary, the provider may submit a claim
to Medicaid or otherwise seek Medicaid coverage without first obtaining a Medicare
denial. Because LARCs are not covered by Medicare, Medicaid claims processing system should
note the absence of coverage under Medicare and not apply standard claims processing edits
relating to third party coverage of dually eligible individuals.

2

